Citation Nr: 0837350	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-23 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of cold 
injury to the lower extremities.  

4.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO which 
denied service connection for bilateral defective hearing, 
tinnitus, and cold injury residuals to the lower extremities, 
and granted service connection for PTSD.  In July 2005, the 
Decision Review Officer assigned a 70 percent evaluation for 
PTSD; effective from November 18, 2002, the date of original 
claim.  38 C.F.R. § 3.400(b)(2).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have hearing loss, tinnitus, 
or residuals of cold injury of the lower extremities at 
present which is related to service.  

3.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
delusions or hallucinations, danger of hurting himself or 
others, or disorientation.  




CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 4.85, 
4.86, Part 4, Diagnostic Code 6100 (2007).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

3.  The veteran does not have residuals of cold injury of the 
lower extremities due to disease or injury which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, 
Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in July 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

Regarding the claim for an increased rating for PTSD, this 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The Board is 
aware of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the pertinent case 
law reflects that once service connection is granted, the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See 
Dingess/Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

In this case, all VA and private medical records identified 
by the veteran have been obtained and associated with the 
claims file.  The veteran was examined by VA during the 
pendency of this appeal and was scheduled to testify at a 
videoconference hearing before a member of the Board in 
September 2008, but did not report.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

The veteran contends that his current hearing loss and 
tinnitus were caused by exposure to acoustic trauma in 
service.  He also asserts that he was hospitalized for four 
or five days for cold injury to his lower extremities while 
serving in Korea.  However, he has presented no competent 
evidence to support his assertions.  

The veteran's service medical records, including his 
separation examination in May 1952 showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing problems, tinnitus or cold injury in service.  His 
ear drums, skin, lower extremities, and feet were normal at 
the time of his separation examination, and his hearing for 
whispered and spoken voice was 15/15, bilaterally.  

Regarding the veteran's assertion that he was hospitalized 
for cold injury to the lower extremities while serving in 
Korea, information from the Hospital Admission Cards by the 
Office of the Surgeon General, received in April 2004, showed 
that the veteran was hospitalized for five days for acute 
gastroenteritis while in Korea in February 1951, but do not 
reflect any complaints, treatment or abnormalities for a cold 
injury of any kind.  

When examined by VA in October 2003, the audiologist 
indicated that the claims file was reviewed and included a 
detailed description of the veteran's medical history.  The 
veteran reported a history of tinnitus since service and 
hearing loss for the past 20 years.  The veteran reported 
exposure to machine gun fire and mortar explosions in 
service, and said that he had no significant noise exposure 
since his discharge from service.  He denied any history of 
ear infections, pain, drainage, or dizziness and had never 
used hearing aids.  On examination, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
40
30
LEFT
10
15
20
25
20

The examiner indicated that the veteran had normal hearing 
sensitivity in the right ear from 250 to 1,000 hertz, with 
mild sensorineural hearing loss at 2,000 hertz, dropping to 
moderate hearing loss at 3,000, and rising to mild hearing 
loss at 4,000.  Hearing in the left ear was essentially 
normal through 2,000 hertz, dropping to mild hearing loss at 
3,000 hertz, rising to normal hearing at 4,000 hertz.  The 
audiologist opined that it was less likely than not that the 
veteran's hearing loss or tinnitus were related to service.  

On VA examination for cold injury in October 2003, the 
examiner indicated that the claims file was reviewed and 
provided a description of the veteran's medical history.  He 
noted that there was no evidence of treatment or any findings 
referable to a cold injury in service and no current evidence 
of any pertinent abnormalities other than some decreased 
sensation to light touch in both feet with a few areas of 
possible fungal infection between the toes.  The examiner 
opined that the veteran's decreased sensation was related to 
his diabetes mellitus, and that there was no evidence of any 
residual affects of frostbite or cold injury.  

The Board finds the medical opinions persuasive as they were 
based on a longitudinal review of the entire record.  
Moreover the veteran has presented no competent medical 
evidence to dispute those opinions.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

While the veteran is competent to provide evidence of 
observable symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
fact that the record does not reflect that the veteran made 
any complaints or sought any treatment for hearing problems 
or residuals of cold injury of the lower extremities until 
more than five decades after service, weighs against the 
finding of a nexus between any current condition and service.  
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

The Board has also considered application of the provisions 
of 38 U.S.C.A. § 1154 on the basis that the veteran was a 
combat veteran.  However, § 1154, does not mandate that any 
combat veteran will be granted service connection for any 
disability claimed as having been incurred during service.  
Rather, it allows for consideration of lay evidence to 
establish that a particular disease or injury occurred during 
service.  The veteran must still provide evidence of a 
current disability and evidence establishing a nexus between 
the claimed disability and service.  Here, the veteran has 
not provided any competent medical evidence establishing a 
causal link or nexus between any current hearing loss, 
tinnitus or his subjective symptoms of the feet and service.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's current hearing 
loss, tinnitus or decreased sensation in his feet and 
service, and no credible evidence of any manifestations of a 
disability until some 50 years after his discharge from 
service, the record affords no basis to grant service 
connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection, and the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating

The issue of a total schedular evaluation for the veteran's 
PTSD arises from an original claim for compensation benefits.  
As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged 
ratings appropriate also in cases where the appeal was not as 
to the initial rating assigned after service connection is 
established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Factual Background & Analysis

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the clinical findings on the 
October 2003 and May 2007 VA psychiatric examinations, and 
the numerous VA outpatient psychiatric notes from 2002 to the 
present, were not materially different and reflected 
significant social and occupational impairment due primarily 
to PTSD.  

On VA examination in October 2003, the veteran reported sleep 
disturbance, nightmares two to three times a week, recurrent 
recollections of his wartime experiences, and being socially 
withdrawn.  On mental status examination, he was casually 
dress, well oriented, and friendly, though his mood was 
depressed.  His speech was clear, coherent, and relevant, and 
his affect was full range.  He denied any hallucinations or 
delusions, or any suicidal or homicidal ideations, and his 
memory for recent and remote events was good.  The diagnosis 
was PTSD, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.  

When examined by VA in May 2007, the veteran reported 
essentially the same symptoms, and described some of his 
intrusive thoughts and recollections of his wartime 
experiences in more detail.  He attended outpatient one-on-
one counseling and group therapy on a regular basis and 
reported that his medication helped with his sleep problems.  
On mental status examination, the veteran was casually 
dressed and friendly.  He answered questions appropriately 
and was cooperative throughout the interview.  He became 
tearful when recounting his wartime experiences, and was 
constricted in the range of his affect and emotions.  He 
denied any suicidal or homicidal ideations or any psychotic 
thoughts, but had some difficulty with immediate attention 
span.  His judgment was good and his insight was very 
limited.  There was no impairment of thought processes, 
social functioning or activities of daily living.  The 
diagnosis was chronic PTSD, and the GAF score was 43.  The 
examiner opined that the veteran's sleep problems, 
concentration, focus and frustration dealing with people, 
rendered him unemployable.  

The relevant VA outpatient records from 2002 to the present 
were primarily group and one-on-one therapy session notes, 
and included very few clinical findings.  Although one note 
in March 2004, included a GAF score of 34, the therapist did 
not offer any discussion or analysis as to the severity of 
the veteran's PTSD, nor did he provide any explanation or 
rational for the assigned score.  All the other GAF scores 
during the pendency of this appeal ranged from 43 to 60.  
Furthermore, the outpatient notes indicated that the veteran 
was well oriented and that he denied any suicidal or 
homicidal ideations.  There was no evidence of any psychotic 
symptoms or indication of inappropriate behavior.  The 
records also showed that the veteran actively participated in 
the group therapy sessions and interacted well with other 
members.  Under the circumstances, the Board finds that the 
GAF score on the March 2004 outpatient note was significantly 
outside the range of all the other scores of record and is of 
limited probative value.  

As to the assignment of an evaluation in excess of 70 
percent, the Board notes that the none of the medical reports 
during the pendency of the appeal showed any signs or 
symptoms such as, gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss of names of 
close relatives, own occupation or own name.  

Although the VA examiner in May 2007, opined that the veteran 
was unable to work do to major sleep problems, an inability 
to concentrate and focus, and difficulty dealing with 
coworkers, there was no suggestion that the veteran was a 
danger to himself or to others, or that he had any difficulty 
performing the activities of daily living.  At no time during 
the pendency of the appeal, has the veteran ever reported any 
symptoms or manifestations compatible with the criteria for a 
100 percent rating, nor did any of the medical reports show 
signs or symptoms commensurate with the criteria necessary 
for a total schedular evaluation.  While the veteran is 
unable to maintain substantially gainful employment due to 
his PTSD; for which he has been granted a total disability 
evaluation based on individual unemployability due to 
service-connected disability, the objective evidence of 
record does not show that his symptoms are of the severity 
required for a 100 percent schedular rating.  

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a 100 percent schedular evaluation at any time during the 
pendency of this appeal.  




ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for residuals of cold injury to the lower 
extremity is denied.  

An initial evaluation in excess of 70 percent for PTSD is 
denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


